
	
		I
		111th CONGRESS
		1st Session
		H. R. 4323
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Souder introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for certain costs relating to compliance with financial
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 TBD Act of
			 2009.
		2.Credit for
			 financial regulation compliance
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45R.Credit for
				compliance costs relating to financial regulation
						(a)In
				generalFor purposes of
				section 38, in the case of an eligible banking institution, the financial
				regulation compliance credit determined under this section for the taxable year
				is an amount equal to the financial regulation compliance expenditures of the
				taxpayer for the taxable year.
						(b)Financial
				regulation compliance expenditureFor purposes of this section,
				the term financial regulation compliance expenditure
				means—
							(1)any State or
				Federal fees or assessments paid or incurred which are imposed by reason of the
				taxpayer’s status as an insured depository institution, and
							(2)any amounts paid or incurred by the
				taxpayer in connection with complying with supervision or examination by a
				State or Federal authority having supervision over insured depository
				institutions.
							(c)Definitions and
				special rulesFor purposes of this section—
							(1)Eligible banking
				institutionThe term
				eligible banking institution means, with respect to a taxable
				year, an entity—
								(A)which is an
				insured depository institution, and
								(B)the average
				adjusted bases of all assets of which do not exceed $10,000,000,000.
								(2)Insured
				Depository institutionThe term insured depository
				institution shall have the meaning given such term by section 3(c)(2)
				of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)).
							(3)Controlled
				groupAll members of a
				controlled group of corporations (within the meaning of section 1563(a)(1))
				shall be treated as 1 person. In determining the average adjusted bases of
				assets held by such group, interests held by one member of such group in
				another member of such group shall be disregarded.
							(4)Denial of double
				benefitNo deduction or other
				credit shall be allowed under this chapter for any amount taken into account in
				determining the credit under this
				section.
							.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking and at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(36)the financial regulation compliance credit
				determined under section
				45R(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Credit for compliance costs
				relating to financial
				regulation.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
